Name: Commission Regulation (EU) 2017/334 of 27 February 2017 correcting the Bulgarian, Dutch, Estonian and German language versions of Regulation (EU) No 1321/2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: transport policy;  employment;  labour market;  technology and technical regulations;  air and space transport;  production
 Date Published: nan

 28.2.2017 EN Official Journal of the European Union L 50/13 COMMISSION REGULATION (EU) 2017/334 of 27 February 2017 correcting the Bulgarian, Dutch, Estonian and German language versions of Regulation (EU) No 1321/2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 5(5) thereof, Whereas: (1) An error appears in the Dutch language version of Commission Regulation (EU) No 1321/2014 (2) as amended by Regulation (EU) 2015/1088 (3), more precisely in point 145.A.55(c)(3) of Annex II (Part 145), as regards the number of years covered by retained maintenance records which shall be distributed. Therefore a correction of the Dutch language version is necessary. The other language versions are not affected. (2) An error appears in the Bulgarian, Estonian and German language versions of Regulation (EU) No 1321/2014 as amended by Regulation (EU) 2015/1088, more precisely in point 145.A.70(a)(6) of Annex II (Part 145), as regards the omission of the term support staff. Therefore a correction of the Bulgarian, Estonian and German language versions is necessary. The other language versions are not affected. (3) Regulation (EU) No 1321/2014 should therefore be corrected accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65(1) of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 (Concerns only the Bulgarian, Dutch, Estonian and German language versions.) Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 79, 19.3.2008, p. 1. (2) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1). (3) Commission Regulation (EU) 2015/1088 of 3 July 2015 amending Regulation (EU) No 1321/2014 as regards alleviations for maintenance procedures for general aviation aircraft (OJ L 176, 7.7.2015, p. 4).